—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondents which found petitioner guilty of violating certain prison disciplinary rules.
The Attorney-General has advised this Court by letter that the determination at issue in this proceeding has been administratively reversed and that all references to the disciplinary hearing will be expunged from petitioner’s record. Because petitioner has received all the relief to which he is entitled, the matter is moot and the petition is dismissed (see, Matter of Witherspoon v Goord, 243 AD2d 931).
Cardona, P. J., Mercure, Crew III, Yesawich Jr. and Graffeo, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.